DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.

Information Disclosure Statement
The Information Disclosure Statement filed on 06/09/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.  Furthermore, the IDS filed on 06/09/2022 does not affect the patentability of the current claims 1-20.

Response to Arguments
Applicant’s arguments, see Remarks filed on 09/03/2021, with respect to current claims 1-20 have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Amended, independent claim 1 recites “an interior space of the storage device for receiving and accommodating sludge, the body being provided with a sludge outlet for discharging sludge from the storage device and an overflow port located above the sludge outlet and used for discharging filtrate generated in the sludge concentration process;” on lines 3-6.
	Amend claim 1 to instead recite “an interior space of the storage device for receiving and accommodating the sludge, the body being provided with a sludge outlet for discharging the sludge from the storage device and an overflow port located above the sludge outlet and used for discharging filtrate generated in a sludge concentration process;” on lines 3-6 for further clarity.

	Amended, independent claim 1 recites “a sludge feed device used for conveying sludge from below” on line 11.
	Amend claim 1 to instead recite “a sludge feed device used for conveying the sludge from below” on line 11 for further clarity.

	Amended, independent claim 1 recites “is a container disposed on the ground” on line 22.
	Amend claim 1 to instead recite “is a container disposed on a ground” on line 22 for further clarity.

	Dependent claim 3 recites “and used for pumping concentrated sludge” on lines 3-4.
	Amend claim 3 to instead recite “and used for pumping the concentrated sludge” on lines 3-4 for further clarity.

	Dependent claim 5 recites “to the sludge inlet so as to convey sludge from below the” on line 4.
	Amend claim 5 to instead recite “to the sludge inlet so as to convey the sludge from below the” on line 4 for further clarity.

	Dependent claim 5 recites “to below the filtering device so as to convey sludge from below the” on lines 7-8.
	Amend claim 5 to instead recite “to below the filtering device so as to convey the sludge from below the” on lines 7-8 for further clarity.

	Dependent claim 9 recites “for joining the filtering assembly to the plate hole of the support plate” on line 4.
	Amend claim 9 to instead recite “for joining the filtering assembly to the at least one plate hole of the support plate” on line 4 to maintain consistency.

	Dependent claim 14 recites “to the different sludge conditions and concentration requirements.” on lines 4-5.
	Amend claim 14 to instead recite “to the different sludge characteristics and concentration requirements.” on lines 4-5 to maintain consistency.

	Independent claim 18 recites “continuously conveying sludge into the storage device” on line 3.
	Amend claim 18 to instead recite “continuously conveying the sludge into the storage device” on line 3 for further clarity.

	Independent claim 18 recites “so as to achieve solid-liquid separation of the sludge by the filtering device” on lines 6-7.
	Amend claim 18 to instead recite “so as to achieve the solid-liquid separation of the sludge by the filtering device” on lines 6-7 for further clarity.

	Dependent claim 20 recites “in the storage device satisfies the requirement.” on lines 3-4.
	Amend claim 20 to instead recite “in the storage device satisfies the conditioning requirements.” on lines 3-4 for further clarity.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Ye Xinquan (CN 205011601 U) (hereinafter “Ye”) (see attached English translated version) is considered the closest prior art of record.  Specifically, Ye teaches a sludge concentration and conditioning device (see FIG. 1, sludge device) (see page 2 lines 43-54) comprising: 
a storage device for receiving and accommodating sludge (see annotated FIG. 1 below, inner perimeter/structure/boundary labeled as “storage device/container/housing”), the storage device including a body (see annotated FIG. 1, inner structure/boundary) and a cover (see annotated FIG. 1, top end/surface of inner perimeter/structure/boundary labeled as “storage device/container/housing”) that jointly form an interior space of the storage device for receiving and accommodating sludge (see FIG. 1, interior space including other structural components such as mud guard 7), the body being provided with a sludge outlet (see FIG. 1, sludge outlet pipe 14 including outlet) for discharging sludge from the storage device and an overflow port located above the sludge outlet and used for discharging filtrate generated in the sludge concentration process (see FIG. 1, overflow weir 6 and outlet pipe 5) (see page 2 lines 67-69);
a filtering device disposed between the sludge outlet and the overflow port within the storage device, the filtering device configured to filter the sludge within the storage device to accommodate passage of liquid, and prevent passage of sludge particles, through the filtering device so as to achieve solid-liquid separation (see FIG. 1, filters 10 and/or 12) (see page 2 lines 67-69);
a sludge feed device used for conveying sludge from below the filtering device into the storage device (see FIG. 1, sludge inlet pipe 16) (see page 2 lines 67-69);
an additive feed device used for conveying an additive from below the filtering device into the storage device so as to mix the additive with the sludge (see FIG. 1, air inlet pipe 15 located below filter 10) (see page 2 lines 67-69);
a sludge discharging device connected to the sludge outlet and used for discharging concentrated and conditioned sludge from the storage device (see FIG. 1, sludge outlet pipe 14 including outlet) (see page 2 lines 67-69); and
a concentrated sludge adjusting device including an adjusting tank (see annotated FIG. 1 below, outer structure/boundary/perimeter of body 4) (see page 2 lines 67-69);
wherein the body of the storage device is a container disposed on the ground and including a sidewall and a bottom that are formed of a housing (see annotated FIG. 1 below illustrating body of the storage device (inner structure) including a sidewall and a bottom forming a housing) (see page 2 lines 67-69);
	the sludge outlet is located below the filtering device (see FIG. 1, sludge outlet 14 is located below filters 10 and/or 12), the overflow port is located above the filtering device (see FIG. 1, overflow port 6 is located above filters 10 and/or 12), the storage device further comprises a sludge inlet (see FIG. 1, sludge inlet pipe 16); and
	the adjusting tank comprising a wall, a top plate and a base plate (see annotated FIG. 1 below, outer structure/boundary/perimeter of body 4) (see page 2 lines 67-69).
	

    PNG
    media_image1.png
    441
    471
    media_image1.png
    Greyscale

	However, Ye does not explicitly teach a concentrated sludge adjusting device including an adjusting tank located below the filtering device and in fluid communication with the storage device, the concentrated sludge adjusting device being used for adjusting an amount of concentrated sludge in the storage device according to conditioning requirements, wherein the adjusting tank is arranged to surround the body of the storage device, the storage device further comprises a sludge inlet located below the filtering device, the filtering device includes a support plate including at least one plate hole, and a filtering assembly correspondingly disposed at the at least one plate hole in the support plate, as recited in amended, independent claim 1.
Corresponding dependent claims 2-17 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Similar analysis applies to independent claim 18 (method).
Corresponding dependent claims 19-20 further limit the subject matter of independent claim 18, and thus are also allowable at least for the same reasons as independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773